Exhibit 10.3
COLLATERAL AGENCY AND INTERCREDITOR JOINDER - ADDITIONAL GRANTORS


April 24, 2020


Reference is made to the Collateral Agency and Intercreditor Agreement, dated as
of January 12, 2011 (as amended by that certain Collateral Agency and
Intercreditor Joinder, dated as of March 29, 2016, as further amended by that
certain Collateral Agency and Intercreditor Joinder, dated as of June 29, 2018,
as further amended by that certain Collateral Agency and Intercreditor Joinder,
dated as of July 2, 2018, and as may be further amended, supplemented, amended
and restated or otherwise modified and in effect from time to time, the
“Collateral Agency and Intercreditor Agreement”), by and among INTELSAT CONNECT
FINANCE S.A., a public limited liability company existing as société anonyme
under the laws of the Grand Duchy of Luxembourg, having its registered office at
4, rue Albert Borschette, L-1246 Luxembourg and registered with the Luxembourg
trade and companies’ register under number B210.760 (“Holdings”), INTELSAT
JACKSON HOLDINGS S.A., a public limited liability company existing as société
anonyme under the laws of the Grand Duchy of Luxembourg, having its registered
office at 4, rue Albert Borschette, L-1246 Luxembourg and registered with the
Luxembourg trade and companies’ register under number B149.959 (the “Company”),
the other Grantors from time to time party thereto, BANK OF AMERICA, N.A., as
Administrative Agent under the Existing Credit Agreement, the other First Lien
Representatives and Second Lien Representatives from time to time party thereto,
and WILMINGTON TRUST, NATIONAL ASSOCIATION, as collateral trustee (in such
capacity and together with its successors in such capacity, the “Collateral
Trustee”). Capitalized terms used but not otherwise defined herein have the
meanings assigned to them in the Collateral Agency and Intercreditor Agreement.
This Collateral Agency and Intercreditor Joinder is being executed and delivered
pursuant to Section 8.18 of the Collateral Agency and Intercreditor Agreement as
a condition precedent to the debt for which the undersigned is acting as agent
being entitled to the benefits of being additional secured debt under the
Collateral Agency and Intercreditor Agreement.


The undersigned, Intelsat Virginia Holdings LLC, a Virginia limited liability
company (the “New Grantor”), hereby agrees to become party as a Grantor under
the Collateral Agency and Intercreditor Agreement for all purposes thereof on
the terms set forth therein and to be bound by the terms of the Collateral
Agency and Intercreditor Agreement as fully as if the undersigned had executed
and delivered the Collateral Agency and Intercreditor Agreement as of the date
thereof.




IN WITNESS WHEREOF, the party hereto has caused this Collateral Agency and
Intercreditor Joinder to be executed as of the date first written above.
INTELSAT VIRGINIA HOLDINGS LLC as New Grantor


By: INTELSAT SATELLITE LLC,
as the Managing Member


By: /s/ José Toscano
Name: José Toscano
Title: Deputy Chairman


The Collateral Trustee hereby acknowledges receipt of this Collateral Agency and
Intercreditor Joinder and agrees to act as Collateral Trustee with respect to
the Collateral pledged by the New Grantor.


WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Collateral Trustee


By: /s/ Quinton M. DePompolo
Name: Quinton M. DePompolo
Title: Banking Officer



